

115 HR 508 IH: Seniors Have Eyes, Ears, and Teeth Act
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 508IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Ms. Roybal-Allard (for herself, Ms. Wasserman Schultz, Mr. Loebsack, Mr. Cicilline, Mr. Lynch, Ms. Clark of Massachusetts, Mr. Serrano, Ms. Kaptur, Mr. Clay, Mr. Ruppersberger, Mr. Bishop of Georgia, Mr. Danny K. Davis of Illinois, Mr. Clyburn, Mr. Thompson of Mississippi, Ms. Michelle Lujan Grisham of New Mexico, Ms. Bass, Mrs. Dingell, Mr. Cárdenas, Ms. Hanabusa, Mr. Aguilar, Mrs. Lawrence, Mr. Pocan, Ms. Lee, Mr. Moulton, Ms. Pingree, Mr. Vela, Mr. Veasey, Ms. Matsui, Ms. Tsongas, Ms. Speier, Ms. DeLauro, Ms. Shea-Porter, Mr. Espaillat, Mr. Welch, Mr. Johnson of Georgia, Ms. Velázquez, Mr. Keating, Ms. DelBene, Ms. Kelly of Illinois, Mr. Takano, Mr. Delaney, Ms. Moore, Mr. Meeks, Ms. Schakowsky, Ms. Norton, Mr. Scott of Virginia, Mr. Cohen, Mr. Foster, Mr. Soto, Mr. Jeffries, Mr. Evans, Mr. Ted Lieu of California, Mr. Ryan of Ohio, Mr. Hastings, Mrs. Radewagen, Mrs. Watson Coleman, Mr. Gallego, Mr. Kildee, Mr. Conyers, Mr. Vargas, Ms. Meng, Ms. Brownley of California, Mr. DeFazio, Mr. Capuano, Ms. Esty, Ms. Wilson of Florida, Ms. Jackson Lee, Mr. Tonko, Mr. Connolly, Mrs. Napolitano, Mr. Sarbanes, Ms. Maxine Waters of California, Mr. Peters, Ms. Slaughter, Mr. Garamendi, Mr. Larsen of Washington, Mr. Sablan, Mr. Cummings, Mr. Heck, Mr. Kilmer, Mr. Suozzi, Ms. Plaskett, Ms. Clarke of New York, Mrs. Beatty, Mr. Grijalva, Ms. Sewell of Alabama, Mr. Ruiz, Ms. Bonamici, Ms. Eddie Bernice Johnson of Texas, Mr. Sherman, Mr. Kennedy, Mr. McGovern, Ms. Lofgren, Mr. Schiff, Mr. Gutiérrez, Mr. O'Halleran, Mr. O'Rourke, Ms. Titus, Mr. Gonzalez of Texas, Mr. Lowenthal, Mr. Lewis of Georgia, Mrs. Lowey, Mr. Rush, Mr. Blumenauer, Mrs. Torres, Mr. Sean Patrick Maloney of New York, Ms. Castor of Florida, Mr. Brendan F. Boyle of Pennsylvania, Mr. Nadler, Mr. Carson of Indiana, Ms. McCollum, Mr. David Scott of Georgia, Mr. Larson of Connecticut, Mr. Swalwell of California, Ms. Judy Chu of California, Mr. Butterfield, Mr. Correa, Mrs. Bustos, Mr. Al Green of Texas, Mr. Perlmutter, Mr. DeSaulnier, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo expand Medicare coverage to include eyeglasses, hearing aids, and dental care.
	
 1.Short TitleThis Act may be cited as the Seniors Have Eyes, Ears, and Teeth Act of 2017. 2.Expansion of Medicare CoverageSection 1862(a) of the Social Security Act (42 U.S.C. 1395y(a)) is amended—
 (1)in paragraph (7) by striking , eyeglasses through hearing aids or examinations therefor,; and (2)in paragraph (12) by striking where such expenses are for services in connection with the care, treatment, filling, removal, or replacement of teeth or structures directly supporting teeth, except that.
			